Citation Nr: 0941062	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  08-37 217	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an earlier effective date for the grant of 
service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to October 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Little Rock, Arkansas.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from June 
1965 to October 1967.

2.	On October 21, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or 
his or her authorized representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant, through his/her 
authorized representative, has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MILO H. HAWLEY 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


